DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered.

Status of the Application
The RCE, amendment, and remarks of 16 December 2020 are entered.
Claims 5 and 6 have been canceled. Claims 1-4, 7, and 8 are pending. Claim 7 is withdrawn. Claims 1-4 and 8 are being examined on the merits.
The Restriction/Election requirement remains in effect.
The rejection of claim 6 under 35 U.S.c. 112(b) is withdrawn in light of the amendment filed 16 December 2020.
The amendment does not overcome the rejection of claims 1-4 under 35 U.S.C. 112(a), which is modified to reflect the amendment as filed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would leave one of skill in the art to the 
A claimed genus may be satisfied through sufficient descriptions of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with known or disclosed correlation between function and structure (MPEP 2163(3)a(II)). The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
(a) actual reduction to practice
The claims are drawn to treatment of a disease characterized by PARP-1 activation by administration of an inhibitor of MIF nuclease. The inhibitor is claimed as a macrocyclic compound “which exhibits MIF inhibitory activity based on a cleavage assay using single-stranded amine-modified oligonucleotides as MIF target DNA, and the inhibitor exhibits neuroprotective actions in vitro in cells treated with N-methyl-N-nitroso-N’-nitroguanidine (MNNG) as an inducing agent for parthanatos”. The issue of written description is with respect to the claimed inhibitor of MIF nuclease, even in view of the functional assays now claimed. 

Furthermore, no evidence is provided in the specification that any of the four selected compounds serve to treat any disease characterized by PARP-1 activation, let alone treatment of the more specifically claimed diseases and disorders in claims 2-4. 
In addition to the above, the instant claims are broadened beyond rapafucin compounds, as the claims now embrace the inhibitor merely being a “macrocyclic compound”. This provides an incalculable number of possible compounds, especially since it is not possible a priori to determine whether a given macrocyclic compound would function in either of the cleavage assay or the neuroprotective assay. A macrocyclic compound library is described in Figure 6, but no details are provided to 
(b) disclosure of drawings or structural chemical formulas
Figure 6 provides for a generic screening process but offers no details on the macrocyclic compounds. Figure 7 is the only figure elaborating upon potential inhibitors falling within the claimed inhibitor of MIF nuclease activity. As set forth above, the structural chemical formulas are deficient, as they provide no actual guidance to one of ordinary skill in the art as to production of any particular inhibitors of MIF nuclease activity. Four variable positions R1 through R4 are found in the rapafucin structure, but the specification provides no guidance as to what chemical moieties are to be considered at each position. Similarly, the drawing shows variable bond positions through most of the rapafucin, but no guidance is provided as to whether the formula encompasses only variable bond geometry or whether it might encompass variable bonds such as alteration to a double bond. 
No other drawings elaborate upon the more generically claimed “macrocyclic compound” as now claimed, nor does the specification provide any details on structure.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure
The claims require that the compound be an inhibitor of MIF nuclease activity and a “macrocyclic compound”. The compound is further defined by two functional 

(d) representative number of samples.
	The specification identifies 12 total samples in a generic fashion without identifying their structure. From that, four samples are discussed as being selected, but again no structural details are provided for any of these samples. These all appear to be rapafucin compounds, but that is not clear since no structures are actually disclosed. The Examiner cannot identify any particular samples that are defined sufficiently for one of ordinary skill in the art to consider them a representative sample. No other macrocyclic compounds are disclosed with particularity meeting the functional assays of the claims and serving as representative samples. No particular examples establish that inhibition of MIF nuclease activity necessarily results in treatment of diseases with increased PARP-1 activation. The Examiner cannot clearly identify any compounds that one of ordinary skill in the art would consider in the Applicants’ possession, nor can he identify any guidance to establish that the claims and specification allow one of ordinary skill in the art to make and use the compounds as claimed.
	For these reasons, the claims lack written description.
Response to Arguments:
	The Applicants argue claim 1 has been amended to recite the functional assays where the inhibitor is a macrocyclic compound, and the compound “exhibits MIF inhibitory activity based on a cleavage assay using single-stranded amine-modified oligonucleotides as MIF target DNA, and the inhibitor exhibits neuroprotective actions in vitro in cells treated with N-methyl-N-nitroso-N’-nitroguanidine (MNNG) as an inducing agent for pathanatos”. The Applicants argue claim 8 is added to clarify the cleavage assay. The Applicants argue the rejection is moot in view of the amended claims.
The Examiner has considered the amendment to claim 1 and newly added claim 8. The Examiner does not find that the recitation of the functional assays serves to demonstrate written description. The amendment to recite a “macrocyclic compound” instead of the previously claimed “macrocyclic rapafucin” compound, even viewed in light of the functional assays, only serves to broaden the genus as claimed. There are no disclosures of any other macrocyclic compounds beyond those already discussed in the rejection of record, i.e. the four undefined rapafucin compounds. No other macrocyclic compound libraries are even disclosed to allow an understanding of the breadth associated with the current claims, i.e. one of ordinary skill now must consider any macrocyclic compound not just rapamycins or rapafucins. The four disclosed compounds, again lacking any particular structure, are an even smaller representation of the genus as now claimed. Further details on the cleavage assay are not particularly demonstrative of possession of the genus as claimed, as it still does not lead to any understanding of what compounds are even present in the genus. The rapafucin library is still the only library tested, which yielded at best 12 out of 45,000 compounds as positive hits. Expanding to the broader “macrocyclic compound” there is even lower predictability as no actual compounds outside of the rapafucin library are even disclosed. Per MPEP 2163 II. A. 3. (a) ii):
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014).

	The Examiner argues the skilled artisan would not recognize any possession of the broader “macrocyclic compound” given the lack of predictability and representative samples. The functional assays do define the compound in terms of results, but there is still no basis to even begin considering how to prepare macrocyclic compounds for those assays given the disclosure as filed. The skilled artisan would not recognize possession of the genus as claimed even in view of the functional assay.
Applicants’ arguments have been considered but are not persuasive. The rejection is modified and maintained.

Claims 1-4 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’” Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Further, in In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court stated:
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman [230 USPQ 546, 547 (BdPatAppInt 1986)]. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5)  the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredict-ability of the art, and (8) the breadth of the claims.

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Nature of the Invention

Breadth of the Claims
	The claims are broad with respect to the claimed “the inhibitor is a macrocyclic compound”. A functional assay is provided to determine if the macrocyclic compound is an inhibitor, but this does not serve to narrow the initial breadth associated with the claimed “macrocyclic compound” as a starting point. The claims are also broad with respect to the claimed treatment of a disease characterized by increased PARP-1 activation. 
State of the Prior Art
	 Post-filing art (Wang et al. Science 354:aad6872, published 7 October 2016) indicates that MIF was only identified as a compound that is related to PARP-1 post-filing, i.e. the prior art did not recognize modulation of MIF nuclease activity as a way to treat a disease characterized by increased PARP-1 activation. The Examiner cannot identify any prior art references that specifically teach inhibition of MIF nuclease activity, either in vitro/vivo or as part of a way to treat disease.
Relative Skill of those in the Art
	The relative skill of those in the art is high.
Predictability or Unpredictability of the Art
There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970). 
	The specification as discussed above also demonstrates that from a starting library of 45,000 molecules, only 12 were identified as being positive hits, with only four 
	The claimed “macrocyclic compound” as now found in claim 1 is a broader genus than the earlier claimed “macrocyclic rapafucin compound”, even in view of the functional assays within claims 1 and 8. Again, this is a broader genus, which means the 12 compounds from the rapafucin library screening represent an even smaller number of positive results for the claimed assays, i.e. the predictability has decreased as a result of the current amendment.
Amount of Direction or Guidance Given
	The only mention of the generic “macrocyclic compound” as in claim 1 occurs within the specification when referring to Figure 6. Figure 6 provides no actual details on the macrocyclic compound, but rather provides the screening assay to determine if the compound is a MIF inhibitor or not. No direction or guidance is given on the broader “macrocyclic compound” to allow a determination of what sorts of structure are to be considered when screening using the claimed assays. No direction or guidance is given on any macrocyclic compounds that are not rapamycin derivatives from the rapafucin library.
As stated above, while the specification discusses use of a rapafucin library, there is very little guidance on how the library was constructed. Again, the Applicants have pointed to Figure 7 as exemplifying the library, but the figure and accompanying 
	As to treatment of diseases characterized by PARP-1 activation, the pathway might exist between PARP-1 activation and inhibition of MIF nuclease activity. 
Presence/Absence of Working Examples
	The working examples show the aforementioned library of rapafucin compounds, but again does not disclose how such a library was actually produced. The inhibitors as disclosed are not elaborated upon in terms of their chemical structure. No other examples show identification of the more broadly claimed “macrocyclic compound”. No working examples demonstrate treatment of any diseases characterized by PARP-1 activation by administering an inhibitor of MIF nuclease activity.
Quantity of Experimentation Necessary
	The teachings of the specification are deficient to allow one of ordinary skill in the art to make and use the invention as claimed. The art does not recognize any particular inhibitors of MIF nuclease activity. The structures of the disclosed and claimed inhibitors is unknown, and at best represent a small non-representative subset of the claimed “macrocyclic compounds”. No guidance is provided on the structure associated with the more broadly claimed genus. The guidance regarding the rapafucin library fails to provide essential details to allow one of ordinary skill in the art to prepare any members in the library, let alone the claimed species of inhibitors. The skilled artisan in this 
In view of the Wands factors as discussed above, it is the Examiner’s opinion that the claims are not enabled and one of skill in the art would have to engage in undue experimentation to practice the invention as claimed herein, without a reasonable assurance of success.
Response to Arguments:
	The Applicants provide the same arguments as addressed above to address all rejections under 35 U.S.C. 112(a). 
	The Examiner refers the Applicants to his response above. The same arguments largely apply to the rejection for enablement, as the majority of the Wands factors as discussed above argue strongly against enablement. 
	The Applicants’ arguments have been considered but are not persuasive. The rejection is modified and maintained. 	

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.